UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) Michigan 38-2761672 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Capitol Bancorp Center 200 Washington Square North Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) (517) 487-6555 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 15, 2007 Common Stock, No par value 17,310,409 shares Page 1 of 27 INDEX PART I.FINANCIAL INFORMATION Forward-Looking Statements Certain of the statements contained in this document, including Capitol's consolidated financial statements, Management's Discussion and Analysis of Financial Condition and Results of Operations and in documents incorporated into this document by reference that are not historical facts, including, without limitation, statements of future expectations, projections of results of operations and financial condition, statements of future economic performance and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, are subject to known and unknown risks, uncertainties and other factors which may cause the actual future results, performance or achievements of Capitol and/or its subsidiaries and other operating units to differ materially from those contemplated in such forward-looking statements.The words "intend," "expect," "project," "estimate," "predict," "anticipate," "should," "believe," and similar expressions also are intended to identify forward-looking statements.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: (i) the results of Capitol's efforts to implement its business strategy, (ii) changes in interest rates, (iii) legislation or regulatory requirements adversely impacting Capitol's banking business and/or expansion strategy, (iv) adverse changes in business conditions or inflation, (v) general economic conditions, either nationally or regionally, which are less favorable than expected and that result in, among other things, a deterioration in credit quality and/or loan performance and collectability, (vi) competitive pressures among financial institutions, (vii) changes in securities markets, (viii) actions of competitors of Capitol's banks and Capitol's ability to respond to such actions, (ix) the cost of capital, which may depend in part on Capitol's asset quality, prospects and outlook, (x) changes in governmental regulation, tax rates and similar matters, and (xi) other risks detailed in Capitol's other filings with the Securities and Exchange Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.All subsequent written or oral forward-looking statements attributable to Capitol or persons acting on its behalf are expressly qualified in their entirety by the foregoing factors.Investors and other interested parties are cautioned not to place undue reliance on such statements, which speak as of the date of such statements.Capitol undertakes no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of unanticipated events. Item 1. Financial Statements (unaudited): Page Condensed consolidated balance sheets – September 30, 2007 and December 31, 2006. 3 Condensed consolidated statements of income – Three months and nine months ended September 30, 2007 and 2006. 4 Condensed consolidated statements of changes in stockholders' equity – Nine months ended September 30, 2007 and 2006. 5 Condensed consolidated statements of cash flows – Nine months ended September 30, 2007 and 2006. 6 Notes to condensed consolidated financial statements. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1.A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 SIGNATURES 26 EXHIBIT INDEX 27 Page 2 of 27 PART I, ITEM 1 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets As of September 30, 2007 and December 31, 2006 (in thousands, except share data) (Unaudited) September 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 162,375 $ 169,753 Money market and interest-bearing deposits 26,095 37,204 Federal funds sold 194,445 141,913 Cash and cash equivalents 382,915 348,870 Loans held for sale 25,980 34,593 Investment securities: Available for sale, carried at market value 15,379 18,904 Held for long-term investment, carried at amortized cost which approximates market value 24,136 21,749 Total investment securities 39,515 40,653 Portfolio loans: Commercial 3,605,794 3,103,125 Real estate mortgage 263,590 259,604 Installment 161,000 125,949 Total portfolio loans 4,030,384 3,488,678 Less allowance for loan losses (52,851 ) (45,414 ) Net portfolio loans 3,977,533 3,443,264 Premises and equipment 57,802 54,295 Accrued interest income 19,657 17,524 Goodwill and other intangibles 70,859 62,215 Other assets 79,751 64,402 TOTAL ASSETS $ 4,654,012 $ 4,065,816 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 636,534 $ 651,253 Interest-bearing 3,037,416 2,607,232 Total deposits 3,673,950 3,258,485 Debt obligations: Notes payable and short-term borrowings 259,885 191,154 Subordinated debentures 156,106 101,035 Total debt obligations 415,991 292,189 Accrued interest on deposits and other liabilities 30,534 26,751 Total liabilities 4,120,475 3,577,425 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 143,071 126,512 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2007 - 17,310,409 shares 2006 - 16,656,481 shares 272,078 249,244 Retained earnings 118,455 112,779 Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) (67 ) (144 ) Total stockholders' equity 390,466 361,879 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,654,012 $ 4,065,816 See notes to condensed consolidated financial statements. Page 3 of 27 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) For the Three Months and Nine Months Ended September 30, 2007 and 2006 (in thousands, except per share data) Three-Month Period Nine-Month Period 2007 2006 2007 2006 Interest income: Portfolio loans (including fees) $ 81,117 $ 69,159 $ 231,819 $ 193,879 Loans held for sale 429 748 1,765 2,010 Taxable investment securities 188 223 589 730 Federal funds sold 2,916 2,341 8,569 6,169 Other 386 611 1,387 1,587 Total interest income 85,036 73,082 244,129 204,375 Interest expense: Deposits 32,359 23,946 90,955 62,125 Debt obligations and other 6,009 4,441 16,283 12,565 Total interest expense 38,368 28,387 107,238 74,690 Net interest income 46,668 44,695 136,891 129,685 Provision for loan losses 7,890 3,441 15,812 8,712 Net interest income after provision for loan losses 38,778 41,254 121,079 120,973 Noninterest income: Service charges on deposit accounts 1,232 1,083 3,524 3,217 Trust and wealth-management revenue 1,371 689 3,525 2,324 Fees from origination of non-portfolio residential mortgage loans 1,142 1,362 3,754 4,091 Gains on sale of government-guaranteed loans 946 390 2,296 1,194 Other 2,420 1,382 5,440 4,646 Total noninterest income 7,111 4,906 18,539 15,472 Noninterest expense: Salaries and employee benefits 27,816 21,615 80,325 64,840 Occupancy 3,831 3,172 10,880 8,768 Equipment rent, depreciation and maintenance 2,239 2,143 7,471 6,156 Other 10,588 7,180 29,835 22,792 Total noninterest expense 44,474 34,110 128,511 102,556 Income before income taxes and minority interest 1,415 12,050 11,107 33,889 Income taxes 586 4,184 4,696 12,129 Income before minority interest 829 7,866 6,411 21,760 Minority interest in net losses of consolidated subsidiaries 5,145 2,923 12,132 9,249 NET INCOME $ 5,974 $ 10,789 $ 18,543 $ 31,009 NET INCOME PER SHARE Note D: Basic $ 0.35 $ 0.68 $ 1.10 $ 1.97 Diluted $ 0.35 $ 0.66 $ 1.08 $ 1.89 See notes to condensed consolidated financial statements. Page 4 of 27 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 (in thousands, except share data) Accumulated Other Common Retained Comprehensive Stock Earnings Loss Total Nine Months Ended September 30, 2006 Balances at January 1, 2006 $ 216,539 $ 85,553 $ (226 ) $ 301,866 Issuance of 207,959 shares of common stock upon exercise of stock options, net of common stock surrendered to facilitate exercise 2,991 2,991 Issuance of 80,750 unvested shares of restricted common stock, net of related unearned employee compensation Recognition of compensation expense relating to restricted common stock 1,255 1,255 Tax benefit from share-based payments 1,762 1,762 Cash dividends paid ($0.70 per share) (11,148 ) (11,148 ) Components of comprehensive income: Net income 31,009 31,009 Market value adjustment for investment securities available for sale (net of income tax effect) 56 56 Comprehensive income 31,065 BALANCES AT SEPTEMBER 30, 2006 $ 222,547 $ 105,414 $ (170 ) $ 327,791 Nine Months Ended September 30, 2007 Balances at January 1, 2007 $ 249,244 $ 112,779 $ (144 ) $ 361,879 Issuance of 371,314 shares of common stock to acquire minority interest in subsidiaries 15,927 15,927 Issuance of 220,636 shares of common stock upon exercise of stock options, net of common stock surrendered to facilitate exercise 2,814 2,814 Recognition of compensation expense relating to stock options 116 116 Issuance of 37,472 unvested shares of restricted common stock, net of related unearned employee compensation Recognition of compensation expense relating to restricted common stock 1,174 1,174 Tax benefit from share-based payments 1,671 1,671 Issuance of 24,506 shares of common stock to employee stock ownership plan 1,132 1,132 Cash dividends paid ($0.75 per share) (12,867 ) (12,867 ) Components of comprehensive income: Net income 18,543 18,543 Market value adjustment for investment securities available for sale (net of income tax effect) 77 77 Comprehensive income 18,620 BALANCES AT SEPTEMBER 30, 2007 $ 272,078 $ 118,455 $ (67 ) $ 390,466 See notes to condensed consolidated financial statements. Page 5 of 27 CAPITOL BANCORP LTD. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 (in thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 18,543 $ 31,009 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 15,812 8,712 Depreciation of premises and equipment 6,641 5,273 Amortization of intangibles 201 439 Net amortization (accretion) of investment security premiums (discounts) 4 (9 ) Loss (gain) on sale of premises and equipment (118 ) 10 Share-based compensation expense 1,290 1,255 Minority interest in net losses of consolidated subsidiaries (12,132 ) (9,249 ) Originations and purchases of loans held for resale (418,857 ) (363,704 ) Proceeds from sales of loans held for resale 427,470 367,081 Increase in accrued interest income and other assets (16,631 ) (4,830 ) Increase (decrease) in accrued interest on deposits and other liabilities 3,783 (4,766 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 26,006 31,221 INVESTING ACTIVITIES Proceeds from sales of investment securities available for sale 287 Proceeds from calls, prepayments and maturities of investment securities 7,731 10,893 Purchases of investment securities (6,797 ) (8,301 ) Net increase in portfolio loans (550,081 ) (320,130 ) Proceeds from sales of premises and equipment 396 723 Purchases of premises and equipment (10,426 ) (15,848 ) NET CASH USED BY INVESTING ACTIVITIES (558,890 ) (332,663 ) FINANCING ACTIVITIES Net increase in demand deposits, NOW accounts and savings accounts 184,655 53,169 Net increase in certificates of deposit 230,810 275,778 Net borrowings from (payments on) debt obligations 68,731 (359 ) Net proceeds from issuance of subordinated debentures 55,000 Resources provided by minority interests 36,115 39,343 Net proceeds from issuance of common stock 2,814 2,991 Tax benefit from share-based payments 1,671 1,762 Cash dividends paid (12,867 ) (11,148 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 566,929 361,536 INCREASE IN CASH AND CASH EQUIVALENTS 34,045 60,094 Cash and cash equivalents at beginning of period 348,870 306,108 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 382,915 $ 366,202 See notes to condensed consolidated financial statements. Page 6 of 27 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED Note A – Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Capitol Bancorp Ltd. ("Capitol") have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q.Accordingly, they do not include all information and footnotes necessary for a fair presentation of consolidated financial position, results of operations and cash flows in conformity with generally accepted accounting principles. The condensed consolidated financial statements do, however, include all adjustments of a normal recurring nature (in accordance with Rule 10-01(b)(8) of Regulation S-X) which Capitol considers necessary for a fair presentation of the interim periods. The results of operations for the periods ended September 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. The consolidated balance sheet as of December 31, 2006 was derived from audited consolidated financial statements as of that date.Certain 2006 amounts have been reclassified to conform to the 2007 presentation. Note B – Implementation of New Accounting Standards In March 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 156,
